                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 1 of 12



              RACHEL JULAGAY
              Assistant Federal Defender
              Federal Defenders of Montana
              Great Falls Office
              104 2nd Street South, Suite 301
              Great Falls, MT 59401
              E-mail: rachel_julagay@fd.org
              Phone: (406) 727-5328
              Fax: (406) 727-4329
                    Attorneys for Defendant



                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF MONTANA
                                            GREAT FALLS DIVISION

                UNITED STATES OF AMERICA,                    Case No. CR-18-97-GF-BMM

                                    Plaintiff,
                                                            DEFENDANT’S TRIAL BRIEF
                vs.

                WILLARD WILSON WHITE III,
                                   Defendant.

                        COMES NOW Defendant, Willard Wilson White III, by and through his

              counsel of record, Rachel Julagay, Assistant Federal Defender and the Federal

              Defenders of Montana, and hereby submits his Trial Brief in this matter.

                        I.        The Charges

                        Mr. White has been charged by way of Indictment with Wire Fraud, in

              violation of Title 18 U.S.C. § 1343, Theft from an Indian Tribal Organization, in

              violation of Title 18 U.S.C. § 1163, and Income Tax Evasion, in violation of Title 26

Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                          1
                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 2 of 12



              U.S.C. § 7201.


                        II.       Anticipated Evidentiary Issues

                        A.        The Surplusage in the Indictment Should be Stricken and not Read to
                                  the Jury

                        Federal Rules of Criminal Procedure 7(c)(1) requires the indictment “be a

              plain, concise and definite written statement of the essential facts constituting the

              offense charged.” Upon motion by a defendant, the “may strike surplusage from the

              indictment.” Fed. R. Crim. P. 7(d). Such a motion is intended to “protect a defendant

              against ‘prejudicial or inflammatory allegations that are neither relevant nor material

              to the charges.” United States v. Terrigno, 838 F.2d 371, 373 (9th Cir. 1988).

                        The indictment, as written, and as proposed to be read to the jury during

              instruction, contains considerable surplusage that is both prejudicial and

              inflammatory, and far beyond what is necessary to state the bare charges, elements,

              or even basic supporting facts against Mr. White. In particular, the inclusion of

              reference to specific places the money was spent, is both prejudicial and inflammatory

                        Specifically, in the Government’s Proposed Jury Instruction No. 15, Mr. White

              objects to all language from the words “Count I of the Indictment (Wire Fraud)

              charges as follows:” to the words “Count I," at the top of page 21. Mr. White

              additionally objects to all language after the words “scheme and artifice,” and

              beginning with the words “Embezzlement of Youth Diversion Program Money.” Mr.


Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                              2
                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 3 of 12



              White does not object to the paragraph on page 22, beginning with “The Interstate

              Wire Communications.”


                        For the Government’s Proposed Instruction No. 19, Mr. White objects to

              everything after “personal expenses,” and beginning with the words “including

              spending” until the words “all in violation of 18 U.S.C. § 1163.” The listing of

              specific, potentially prejudicial locations at which the money was spent is

              unnecessary to state concisely the charge or underlying factual basis and risks greater

              prejudice against Mr. White.


                        The Government is, of course, free to argue that these facts support the charges

              in its closing arguments. However, having these allegations read to the jury as though

              they constitute fact, and furthermore read by the court, could inadvertently convey to

              the jury that these facts, and the support they provide for the charges, are true, as well

              as causing the jury to become prejudiced against Mr. White prior to beginning their

              deliberations.


                        B.        Admission of Evidence of Mr. White Claiming Dependents Would
                                  Constitute a Constructive Amendment to the Indictment and Would Fail
                                  to Insure A Unanimous Jury Verdict

                        Factual Background

                        Mr. White is charged in Count III with Income Tax Evasion, in violation of

              Title 26 U.S.C. § 7201. The Indictment as to this charge states, in relevant part, that

Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                               3
                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 4 of 12



              Mr. White “stated that his taxable income for the calendar year was the sum of $0,

              when in truth and in fact, as he then and there knew, his taxable income for the

              calendar year was substantially in excess of the amount stated on the return, and,

              upon the additional taxable income, a substantial additional tax was due and owing

              to the United States of America, all in violation of 26 U.S.C. § 7201.” No additional,

              facts are provided to support this charge in the indictment.


                        The government intends to present evidence of two distinct factual bases at

              trial, in support of Count III: (1) That Mr. White failed to report the $40,000 received

              from the tribe to implement the Youth Diversion program as income, and (2) That Mr.

              White claimed a dependent he was not legally entitled to claim. In addition, the

              government intends to present evidence that Mr. White attempted to file tax returns

              claiming other dependents, but that these claims were rejected.


                        Argument


                        Two separate, but equally important, constitutional rights of Mr. White’s are

              implicated by the failure of the indictment to set forth both bases on which the

              government intends to present evidence to prove a violation of Title 26 U.S.C. §

              7201, Income Tax Evasion: (1) the Fifth Amendment right to only be held to answer

              for a crime of which he has previously been indicted by a grand jury, and (2) the Sixth

              Amendment right to trial by jury, and specifically, a unanimous jury verdict.
Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                            4
                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 5 of 12



                        A criminal defendant’s right to be “held to answer” only for a crime of which

              he has previously been indicted by a grand jury is guaranteed by the Fifth

              Amendment to the United States Constitution. United States v. Mastelotto, 717 F.2d

              1238, 1248 (9th Cir. 1983) (citing Ex parte Bain, 121 U.S. 1, 7 (1887); United States

              v. Pazsint, 703 F.2d 420 (9th Cir. 1983); Edgerton v. United States, 143 F.2d 697, 699

              (9th Cir. 1944). Once an indictment has been returned, its charges “may not be

              broadened through amendment- - whether it be by physical alteration, jury

              instruction, or bill of particulars- - except by the grand jury.” Pazsint at 423.


                        A criminal defendant also has a right to a unanimous jury verdict, as

              guaranteed by Article III, §2, and the Sixth Amendment to the United States

              Constitution. Mastelotto at 1247-48. This requirement demands not only agreement

              that the defendant participated in some scheme to defraud, but moreover, “unanimous

              agreement that the defendant participated in one particular fraudulent scheme.” Id.


                        While a court may correct typographical or clerical errors in the indictment, the

              court may not alter the crime charged through an instruction that “changes the

              conduct that must be found as a necessary element of the offense from the conduct

              set forth in the indictment, for we cannot be certain that the grand jury would have

              indicted on the altered basis.” United States v. Mastelotto, 717 F.2d 1238, 1248 (9th

              Cir. 1983) (citing Stirone v. United States, 361 U.S. 212 (1959), and others). In other


Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                              5
                            Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 6 of 12



              words, a defendant “cannot be convicted of a count charging participation in a

              fraudulent scheme Y where the grand jury indicted based on his participation in a

              fraudulent scheme X, even if the schemes themselves overlap or are concentric.” This

              is because we cannot assume the grand jury would have indicted based on the

              differing scheme presented to the petit jury. Id.


                        In Mastelotto, the court reversed the convictions of the defendants for two

              reasons: (1) the failure to instruct the jury that it had to agree unanimously on the

              same single scheme to defraud, and (2) the failure to instruct the jury that they had to

              find the specific scheme charged in the indictment as opposed to simply finding that

              the defendant had participated in “a scheme.” The prejudice suffered from the second

              failure was to the defendants’ rights to “be convicted only of those charges for which

              they had previously been indicted by a grand jury.” Id at 1250-51.1 And the

              prejudice suffered by the defendant as to the first failure was the deprivation of the

              right to the guarantee of a unanimous jury verdict.


                        The indictment          returned by the grand jury states only that Mr. White

              incorrectly declared his taxable income. The term “taxable income” is a technical

              term that defies easy, or commonly known, definition. Indeed, the definition for what

                        1
                                   The two schemes at issue in Mastelotto were a scheme to mislabel oil as virgin when
                                  it was in fact re-refined and sell it as such through the defendants’ corporations, and
                                  two, to sell the corporations marketing this oil for a price of sale based on the
                                  fraudulently increased profits from selling the mislabeled oil.
Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                                      6
                            Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 7 of 12



              constitutes “taxable income” provided on the IRS website is of considerable length.2

              And while it may be presumed that, depending on the presentation of evidence, the

              grand jury could return a charge of Tax Evasion based on a failure to declare the

              $40,000 from the tribe, the same cannot be said of the grand jury’s ability to intuit

              that the improper claiming of dependents was included in the failure to accurately

              declare taxable income.


                        In stark contrast to the other counts contained in the Indictment, the Tax

              Evasion count contains no additional, specific factual guidance to the Grand Jury on

              what is meant by the failure to correctly state taxable income; i.e. what specific

              scheme the Government claims constituted the Tax Evasion. And it certainly makes

              no reference to improperly claiming dependents, as reducing Mr. White’s taxable

              income. Left with only the words of the indictment, without more, and the lack of

              definition of the term “taxable income,” the indictment does not make clear that the

              specific factual basis for the Tax Evasion charge is improper claiming of dependents.


                        It is anticipated the Government will argue that the claiming of dependents

              reduced Mr. White’s taxable income, in addition to the first basis, the failure to claim

              the $40,000 as income. Because the indictment does not indicate the claiming of

              dependents as a specific factual basis for this charge, it cannot be known, whether the


                        2
                                  https://www.irs.gov/publications/p525.
Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                                    7
                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 8 of 12



              grand jury elected to return a charge of Tax Evasion against Mr. White based on (1)

              the failure to declare the $40,000 received from the tribe, (2) claiming dependents he

              was not legally entitled to claim, or (3) both bases. And it cannot be a subject of

              speculation that the grand jury would have returned a charge of tax evasion based on

              either, or both, of these bases.


                        Because Mr. White is entitled to a trial only on those charges returned by the

              grand jury, permitting the Government to argue the improper claiming of dependents

              as a factual basis for the charge would constitute a constructive amendment of the

              Indictment, which references only a failure to accurately declare taxable income. In

              other words, due to the vagary of the indictment on this point, we cannot be assured

              Mr. White would be proceeding to trial based only on those charges returned by the

              grand jury, should the Government be permitted to argue the improper claiming of

              dependents as a basis for this charge.


                        Unanimous Jury Verdict


                        Finally, admission of evidence of the improper claiming of dependents in

              addition to the failure to declare the $40,000 from the tribe as income would result

              in Mr. White not being assured of a unanimous jury verdict, as he is clearly entitled

              under the Sixth Amendment to the United States Constitution. That is because there

              will be no way of knowing, as the charge is currently framed, whether the jury agrees
Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                             8
                          Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 9 of 12



              unanimously on the act underlying the alleged tax evasion, should they choose to find

              Mr. White guilty of that charge, whether the scheme supporting the tax evasion is the

              improper claiming of dependents, or the failure to declare the $40,000 from the tribe.


                        As in Mastelotto, where evidence was presented at jury trial of multiple

              schemes to support the fraud, and the jury was not instructed it had to agree, not just

              on a single scheme, but the single scheme alleged in the indictment, permitting

              evidence of the improper claiming of dependents would result in deprivation of Mr.

              White’s right to a unanimous jury verdict because there would be no guarantee, if the

              jury were to convict, that unanimity existed as to the scheme underlying the Tax

              Evasion.


                        C.        Admission of the Previous Rejected Tax Returns Constitutes 404(b)
                                  Evidence, and No Notice was Provided of Proffered 404(b) Evidence

                        Federal Rules of Evidence 404(a) provides that generally, “evidence of a

              person’s character or character trait is not admissible to prove that on a particular

              occasion the person acted in accordance with the character or trait.” Evidence of

              crimes, wrongs, or other acts may, however, be admissible in accordance with the

              strictures of Rule 404(b). Such evidence may be admissible to prove, not character,

              but for another purpose, such as to prove motive, opportunity, intent, plan,

              knowledge, or other purposes. However, notice must be provided of intent to produce

              such evidence at trial.
Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                              9
                         Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 10 of 12



                        The Government proposes to admit evidence that Mr. White, in addition to

              improperly claiming dependents on his taxes, also attempted to file five tax returns

              claiming different dependents that were rejected because, it was discovered, those

              dependents were already claimed by another.


                        The only possible relevance of this evidence, which is not the subject of any

              charge against Mr. White, is either to prove propensity to commit the charged crime

              of Tax Evasion, which is prohibited character evidence, or for some other, as yet

              unarticulated purpose pursuant to Rule 404(b). As no such notice has been provided,

              Mr. White objects to admission of this evidence as untimely, or in the alternative

              irrelevant pursuant to Rules 401 and 402 of the Federal Rules of Evidence.


                        Furthermore, such evidence is, as always, subject to the balancing test of Rule

              403, and the probative value of the evidence of attempted and rejected tax returns, is

              substantially outweighed by the danger of prejudice to Mr. White. The expectation

              that the jury will treat this evidence as anything other than impermissible propensity

              evidence, even with the aid of a limiting instruction, is unrealistic given the overlap

              between these acts and the charged act of Tax Evasion.




Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                            10
                         Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 11 of 12



                        III.      Conclusion


                        For the reasons herein, we respectfully request the Court’s consideration of the

              Anticipated Evidentiary Issues.


                        RESPECTFULLY SUBMITTED this 3rd day of June, 2019.

                                                                /s/ Rachel Julagay




                                         CERTIFICATE OF COMPLIANCE

                        I hereby certify that this Brief is in compliance with Local Rule 7.1(d)(2)(as

              amended). The brief’s line spacing is double spaced, and is proportionately spaced,

              with a 14 point font size and contains less than 6,500 words. (Total number of words:

              2,249 excluding tables and certificates).


                        DATED this 3rd day of June, 2019.



                                                         /s/ Rachel Julagay




Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                             11
                         Case 4:18-cr-00097-BMM Document 39 Filed 06/03/19 Page 12 of 12



                                           CERTIFICATE OF SERVICE


                        I hereby certify that on June 3, 2019, a copy of the foregoing document was

              served on the following persons by the following means:


               1, 2               CM-ECF
                3                 Mail


              1.        CLERK, U.S. DISTRICT COURT            3.     WILLARD WILSON WHITE
                                                                     III
                                                                         Defendant
              2.        RYAN G. WELDON
                        Assistant United States Attorney
                              Counsel for the United States


                                                       /s/ Rachel Julagay




Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                           12
